Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Audit Committee Tompkins Financial Corporation Employee Stock Ownership Plan We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 33-0146) pertaining to the Tompkins Financial Corporation Employee Stock Ownership Plan of our report dated June 28, 2012 with respect to the financial statements and supplemental schedules of the Tompkins Financial Corporation Employee Stock Ownership Plan included in the Annual Report (Form 11-K) for the year ended December 31, 2011. Elmira, New York June 28, 2012
